Citation Nr: 1620768	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  04-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for discoid lupus erythematosus, currently rated as 60 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from October 1977 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In August 2005, the Veteran testified at a Travel Board hearing.  A copy of the transcript of that hearing is of record.  The Veterans Law Judge (VLJ) who conducted the hearing has since retired from the Board.  The law requires that the VLJ who conducts a hearing on an appeal participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Therefore the Board offered a new hearing before the VLJ currently assigned to the Veteran's appeal.  38 C.F.R. § 19.3(b).  In response, in a March 2016 statement, the Veteran indicated that she did not want a new hearing.  

In January 2006 and May 2010, the Board remanded the issues on appeal for additional development and medical inquiry.  The issues have been returned to the Board for appellate consideration.  

VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board as reflected on the title page.  For the same reasons, the Board recognized on appeal a TDIU claim in its May 2010 remand.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the April 2015 Supplemental Statement of the Case (SSOC).

In the decision below, the Board will address the increased rating claim for lupus.  The SMC claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lupus was symptomatic in mid 1999.  

2.  Between March 7, 2002 and February 27, 2008, the Veteran's lupus did not cause severe impairment of health due to frequent exacerbations.  

3.  From February 27, 2008, the evidence has been in relative equipoise regarding whether the Veteran's lupus has caused severe impairment of health due to frequent exacerbations.  

4.  From March 7, 2001 to February 27, 2008, the Veteran was employed on a full-time basis with the U.S. Postal Service.  


CONCLUSIONS OF LAW

1.  Between March 7, 2001 and March 7, 2002, the criteria for a 10 percent rating, for service-connected discoid lupus erythematosus, had been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.88b, 4.118, Diagnostic Codes 6350, 7809 (2001) (2015).  

2.  Between March 7, 2002 and February 27, 2008, the criteria for a rating in excess of 60 percent, for service-connected discoid lupus erythematosus, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.88b, 4.118, Diagnostic Codes 6350, 7809 (2001) (2015).   

3.  From February 27, 2008, the criteria for a 100 percent rating, for service-connected discoid lupus erythematosus, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.88b, 4.118, Diagnostic Codes 6350, 7809 (2001) (2015).  

4.  Between March 7, 2001 and February 27, 2008, the criteria for a TDIU had not been met.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 4.16 (2015).

5.  From February 27, 2008, the issue of entitlement to a TDIU is moot.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters sent to the Veteran between March 2002 and June 2011.  The letters informed her of her duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim decided here was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of her increased rating claim for lupus.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

VA obtained the Veteran's STRs, and available post-service medical records relevant to her claim to include private and VA treatment records.  VA provided the Veteran with VA compensation examinations into her increased rating claim, the reports of which contain detailed findings.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in her own hearing, which she did in August 2005. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who conducted the hearing noted the appellate issue decided herein at the beginning of the hearing, and discussed the types of evidence that would support the claim.  Further, the VLJ thereafter remanded this matter for additional development and medical inquiry.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing. 

In addition, with respect to the increased rating issue decided herein, VA substantially complied with the Board's May 2010 remand orders.  In relevant part, the Board requested that the AOJ further assist the Veteran by providing new VA compensation examination into her claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.
II.  The Claim for an Increased Rating 

Since December 1990, the Veteran has been service-connected for discoid lupus erythematosus (lupus).  An initial noncompensable rating was assigned for the disorder.  

On March 7, 2002, the RO received the increased rating claim subject to this appeal.  In the June 2002 rating decision on appeal, the RO denied the claim.  The Veteran filed a notice of disagreement with the decision.  Later in the appeal period, in an April 2004 rating decision, the RO granted a 60 percent rating effective the date of claim on March 7, 2002.  The Veteran continues to seek a higher disability rating during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, in the decision below, the Board will consider whether a higher rating has been warranted at any time from March 7, 2001 (one year prior to the date of the Veteran's claim for increased rating).  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO initially rated the Veteran's lupus under Diagnostic Code (DC) 7809 of 38 C.F.R. § 4.118.  This provision applies solely to skin problems resulting from lupus.  Under DC 7809, VA is directed to rate lupus based on the predominant skin disability affecting the head or body under DCs 7800-06.  Later, effective March 7, 2002, the RO rated the disorder under DC 6350 of 38 C.F.R. § 4.88b, which addresses systemic lupus.  Under DC 6350, compensable ratings are authorized for various degrees of exacerbations due to lupus.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Staged ratings are warranted in this matter.  The stages are addressed separately below.  

	Between March 7, 2001 and March 7, 2002

With regard to the one year period between March 7, 2001 and March 7, 2002 - during which time the RO rated the Veteran's lupus as noncompensable - a rating of 10 percent has been warranted under DC 6350.  38 C.F.R. § 3.400.  The evidence dated during this one year period consists of VA treatment records.  These records refer to the Veteran's diagnosed lupus, and even refer to some skin rashes on her face.  But the records do not detail the nature and degree of any skin rash, and even indicate that the Veteran's lupus symptoms were controlled with medication during this period.  However, VA treatment records dated in mid 2000 and in February 2001, in addition to a finding noted in an April 2002 VA compensation examination report, support the assignment of a compensable rating effective March 7, 2001.  

A 10 percent rating is warranted under DC 6350 where the evidence shows exacerbations once or twice per year, or that the disorder had been symptomatic during the previous two years.  38 C.F.R. § 4.88b.  The evidence dated between March 2001 and March 2002 does not indicate symptoms related to lupus.  However, August 2000 and February 2001 VA treatment records indicate that the Veteran experienced a "flair" related to lupus in mid 1999.  Records dated in August 1999 indicated that she may have been treated for lupus symptoms that month, but the records do not definitively state this.  Nevertheless, notes by medical professionals in August 2000 and February 2001 indicating problems in mid 1999 suffice for the assignment of a 10 percent rating.  Further, the April 2002 VA examiner indicated that, in 1999, she had "two courses of prednisone lasting less than one week ... for flare-ups."  In sum, the evidence is at least in equipoise regarding whether, as of March 7, 2001, the lupus had been symptomatic within the previous two years.  38 C.F.R. § 4.88b, DC 6350.  

To award a compensable rating during this period under DC 7809 (i.e., DCs 7800-06) is a more complicated question.  Since filing her claim for increased rating in March 2002, the criteria pertaining to skin disorders has changed twice.  New regulations became effective in August 2002 and again in October 2008.  Nevertheless, the older criteria pertaining to skin disorder effective in March 2002 - prior to the two changes - would apply here.  The retroactive reach of new criteria can be no earlier than the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000.  Thus, for the period between March 7, 2001 and March 7, 2002, the criteria in effect prior to the August 2002 and October 2008 revisions must apply.   

Under the regulations in effect prior to August 30, 2002, a zero percent disability rating is warranted for scars of the head, face, or neck that are slightly disfiguring.  A 10 percent disability rating is warranted for scars that are moderately disfiguring.  A 30 percent evaluation requires severe disfigurement, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  When in addition to tissue loss and cicatrization there is marked discoloration, color contrast or the like, a 10 percent rating may be increased to a 30 percent rating.  38 C.F.R. § 4.118, DC 7800 (2001). 

As the Board has already found a 10 percent rating warranted under DC 6350, the Board will limit its analysis to whether the next-highest rating of 30 percent would be warranted under DC 7800 in March 2001.  In short, an increased rating would not be warranted under this provision.  As indicated earlier, the VA treatment records dated between March 2001 and March 2002 are largely silent on the Veteran's lupus, and only generally describe facial skin rashes without specifying the nature or degree of the rashes, or whether they in fact relate at all to lupus.  Based on this evidence, the Board could not find that the Veteran had severe or even moderate skin problems.  As such, a rating increase under DC 7809 would be unwarranted between March 7, 2001 and March 7, 2002.  

	March 7, 2002 to February 27, 2008

Under DC 6350, compensable ratings of 10, 60, and 100 percent are authorized.  38 C.F.R. § 4.88b.  As the Veteran has been rated as 60 percent disabled under DC 6350 since March 7, 2002, the Board will address whether a 100 percent evaluation has been warranted under this provision since then.  Under DC 6350, a 100 percent rating is warranted for acute lupus with frequent exacerbations that cause severe impairment of health.  The evidence dated from the date of claim on March 7, 2002 to February 27, 2008 (the date of a VA rheumatology compensation examination) does not indicate frequent exacerbations or severe impairment due to lupus.  

The evidence dated during this period consists of VA treatment records and VA examination reports dated in April 2002, December 2003, and October 2007.  

The April 2002 examiner, who focused his examination of the Veteran on her skin, noted mild problems on the Veteran's face.  The examiner noted no evidence of "systemic or nervous manifestations of her" lupus.  The examiner found the lupus "in remission since 1999" and characterized it as "quiescent" even though the Veteran was not using medication for the disorder.  

The December 2003 examiner noted the Veteran's complaints of skin, joint, and eye problems.  After a thorough physical examination, the examiner noted iritis and minor skin rashes on the face, but found no rashes on the body, and no objective evidence supporting the complaints of joint pain.  The examiner then stated that the Veteran was "doing fairly well on daily medications with minor complaints of  fatigue, rash, arthralgia, dyspnea on exertion."  The examiner stated that there was no "x-ray evidence of arthritis in the involved joints."  The examiner did note that the Veteran had "significant photophobia" and skin rashes that were "sun sensitive" which limited her outdoor activity.  

The October 2007 examiner examined the Veteran's eyes.  The examiner noted evidence of VA rheumatological testing in April 2007 indicating that the Veteran did not have active systemic lupus.  The examiner noted the Veteran's complaints of eye sensitivity.  The examiner noted the Veteran's history of iritis, but found "no evidence of activity at this examination."  The examiner also stated that the Veteran was "extremely photophobic to examination" but that he could find "no objective physical findings to account for this subjective photophobia."

The VA treatment records dated between 2002 and 2008 note the Veteran's many complaints of skin, eye, and joint problems, but do not indicate that lupus caused more than mild to moderate impairment.  Rather, the records tend to indicate that objective evidence showed an absence of active lupus during this period.  

The Board has also reviewed the Veteran's lay assertions during this period, to include her testimony before the Board in August 2005.  In her lay statements, the Veteran has indicated that much of the adverse symptomatology she was experiencing, from eye problems, to fatigue, to joint pain and skin rashes, were all due to lupus.  The Veteran is competent to describe these types of symptoms.  A layperson is competent to attest to what she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran is not competent to provide evidence regarding the etiology of these several other symptoms and disorders.  These concern internal disorders beyond her capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion linking several other disorders to her lupus.  She does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question, the medical evidence is of greater evidentiary value.  And this evidence - prior to February 27, 2008 - indicated that the Veteran's lupus was quiescent and unrelated to other problems besides the mild eye and skin complaints.  

The Board has also considered whether, under DC 7809, a rating in excess of 60 percent would have been warranted during this period.  As noted earlier, DC 7809 directs VA to utilize DCs 7800 through 7806 in rating manifestations of skin problems related to lupus.  Based on the evidence described above, a rating in excess of 60 percent would not have been warranted under DCs 7800 to 7806 between March 2002 and February 2008.  Simply put, the evidence indicated mild rashes at most during this period.  Further, under the regulations in effect prior to the revision in August 2002, the maximum rating is 30 percent for disfigurement of the face.  38 C.F.R. § 4.118 (2001).  

Under the regulations in effect from August 2002, the only authorized rating in excess of 60 percent is 80 percent.  This evaluation should be assigned for disfigurement of the head face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  The 8 characteristics of disfigurement, for purposes of evaluation under section 4.118, are: Scar 5 or more inches (13 or more cm.) in length. Scar at least one-quarter inch (0.6 cm.) wide at widest part. Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue. Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Based on the evidence of record dated between March 7, 2002 and February 27, 2008, an 80 percent rating would not be warranted under the DC 7800 in effect from August 2002.  At most, the Veteran's skin problems on her face would be described as mild.  They would not be described as disfiguring, or as productive of tissue loss, gross distortion, or asymmetry.  38 C.F.R. § 4.118 (2007).  
With regard to the revision to DCs 7800-7806 in October 2008 - these revisions are expressly limited to claims filed on or after October 23, 2008.  Here the Veteran claimed an increased rating in March 2002, prior to the date of that revision.  Accordingly, the revised schedular rating criteria are not applicable during the period between August 2002 and February 2008.  Those in effect prior to October 23, 2008 must be applied during this period.  

The Board has also considered whether rating separate lupus-related symptoms would lead to an evaluation in excess of 60 percent between March 2002 and February 2008.  Under DC 6350, VA is directed to combine evaluations for the separate residuals of this disorder if that would lead to an evaluation higher than that warranted based on the specific rating criteria of DC 6350 itself.  

Combining separate ratings for distinct lupus-related symptoms would not lead to a rating in excess of 60 percent here.  Prior to February 2008, the evidence indicated that the Veteran's lupus related to skin and eye (iritis) problems.  As indicated, the skin problems were mild during this period.  Meanwhile, disability caused by iritis was mild as well.  Indeed, in the only VA compensation examination of the eyes during this period, the October 2007 examiner found "no evidence of activity at this examination" despite the reported history of iritis.  This would not lead to a compensable rating under the General Rating Formula for eye disorders noted under 38 C.F.R. § 4.79.  This provision authorizes ratings between 10 and 60 percent for eye problems leading to incapacitating episodes, defined as periods of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DCs 6000-09.  In sum, combining ratings for skin and eye problems would not result in an evaluation that would exceed the 60 percent rating already assigned under DC 6350 between March 7, 2002 and February 27, 2008.
  
  	From February 27, 2008

The Veteran underwent a VA rheumatology compensation examination on February 27, 2008.  From this date forward, the evidence has been in equipoise regarding whether active lupus has caused frequent exacerbations that have resulted in severe impairment of health.  

The February 2008 examiner reviewed the Veteran's medical history, detailed findings noted in previous VA treatment records and reports, noted an examination of the Veteran, and noted an interview of the Veteran.  The examiner discussed the Veteran's long-standing complaints of arthralgias, joint pain, chest pain, headaches, eye pain, and of course skin rashes, all of which she had related to her lupus.  The examination did not find significant skin or joint problems.  In this sense, the report is similar to previous VA examination reports noting mild symptoms.  However, this examiner described the Veteran's case as "complex" and "atypical" based upon complicated and contradictory examination and laboratory results.  The examiner found - "In light of the presence of compelling features of more than one autoimmune process with insufficient findings to make a diagnosis of typical SLE, I have used the descriptive diagnosis of poorly differentiated connective tissue disease."  The examiner proceeded to opine that, "[a]ll things considered, it is as likely as not that the [V]eteran's current clinical (iritis, pleurisy, arthralgias, and fatigue) and immunological findings of poorly differentiated connective tissue disease are linked to her pre-existing discoid lupus erythematosus."  In effect, this examiner found that the Veteran's manifold complaints of physical pain, fatigue, skin, and eyesight problems as likely as not related to lupus.  This finding strengthens the notion that lupus was active, frequently exacerbating, and severely impairing the Veteran's daily life.  Moreover, the Board finds the February 2008 report of probative value as it is based on the evidence of record, and is explained.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

Subsequent VA examination reports - which are also of probative value based on reviews of the record, examinations of the Veteran, and detailed explanations - tend to corroborate the February 27, 2008 report.  

In an August 2010 VA compensation examination report of record (provided pursuant to the Board's May 2010 remand for additional medical inquiry), the examiner found the Veteran's iritis, skin problems, arthralgias, and fatigue related to lupus.  The examiner stated that lupus "is causing frequent exacerbations and causing impairment of health."  The examiner stated that the Veteran's use of medication for lupus was not "effectively reducing the number and severity of the flares" and that these were "affecting" the Veteran's "quality of life and work."  

In an April 2014 VA compensation examination report, conducted by the August 2010 examiner, the examiner changed her view of the Veteran's lupus disorder and its residuals.  The examiner stated that the lupus was not "active and is not responsible for frequent exacerbations."  The examiner further indicated that the Veteran's joint and skin problems were not due to lupus, and that her fatigue was secondary to obstructive sleep apnea.  But then in an October 2014 addendum opinion, the examiner reversed herself, noting the Veteran's frequent exacerbations, indicating that the April 2014 findings were due to the lack of a flare up on the day of examination, and stating that inflammatory tendonitis and arthritis were secondary to lupus and that lupus was as likely as not "causing severe impairment of health."  

The Board has considered lay evidence in the Veteran's favor, to include the Veteran's own statements and a coworker's statements received in October 2008.  These statements support the Veteran's claim that multiple problems such as fatigue, joint pain, skin irritation, intolerance for sun, and eye discomfort cause frequent and severe impairment.  

The record also contains an April 2015 addendum report in which a different VA physician attempts to reconcile the conflicting findings noted by various VA examiners.  The physician did not examine or interview the Veteran, and it is not clear that the examiner reviewed the entire record.  Nevertheless, the examiner partly contradicted the 2010 and 2014 VA examiner's findings, stating that, based on March 2015 rheumatological and laboratory testing, the Veteran's lupus was not active and was not causing severe impairment of health.  However, this opinion is limited in its probative value.  The record is not clear that the opinion is based on the entirety of the record.  Indeed, the examiner does not address the findings noted in February 2008, that despite the confusing and conflicting laboratory findings here, the Veteran's case is complex and as likely as not more severe than indicated.  Nevertheless, the April 2015 opinion is of some probative value in that it reflects recent VA medical findings and is offered by a physician.  Indeed, the opinion cannot be construed in any way as favorable to the Veteran's case.  The April 2015 opinion does not comprise, however, a preponderance of the evidence against the Veteran's claim for a 100 percent rating.  At most, it merely places the evidence in relative equipoise regarding whether, since February 27, 2008, the Veteran's lupus has been productive of frequent exacerbations causing severe impairment of health.  

As such, this is an appropriate case in which to invoke VA doctrine of reasonable doubt, and grant a 100 percent evaluation effective February 27, 2008.  38 U.S.C.A. § 5107(b).

III.  TDIU

In the May 2010 remand, the Board found the issue regarding TDIU relevant based on evidence of record that the Veteran may be unemployable due to her lupus.  See Rice, supra.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Effective February 27, 2008, the Veteran is rated 100 percent disabled for lupus.  Based on this rating, the TDIU issue is rendered moot from February 27, 2008.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

As for the period prior to February 27, 2008, the Board finds the assignment of a TDIU unwarranted.  During this period, the Veteran was service connected for lupus at 10 and 60 percent disabling, bilateral pes planus at 10, 30, and 50 percent disabling, and right ankle sprain at 0 percent disabling.  

In the year prior to March 7, 2002, the schedular requirements for a TDIU were not met with the Veteran rated compensably for lupus at 10 percent and pes planus at 10 percent prior to November 2001, and 30 percent thereafter.  

From March 7, 2002, the schedular requirements for a TDIU were met, with the 60 percent rating for lupus.  The Board further notes a 50 percent evaluation for pes planus, from August 2005.  Nevertheless, a TDIU is unwarranted during this period.

It is recognized that all service-connected disabilities will impact ordinary activities by definition.  The rating schedule is built on the premise of the average impairment of earning capacity caused by various disabilities.  See 38 C.F.R. § 4.1.  

The evidence of record dated prior to February 2008 did not indicate that the Veteran was precluded from substantial or all employment due to her service-connected lupus and foot and ankle problems.  Rather, the evidence is clear that the Veteran was employable at this time.  Indeed, the record documents that she worked full time with the U.S. Postal Service during the entirety of the appeal period prior to February 2008.  Furthermore, as is detailed above, the medical evidence indicated prior to February 2008 mild symptomatology associated with lupus.  

As such, the preponderance of the evidence is against the assignment of a TDIU between March 7, 2001 and February 27, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.     



IV.  Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran will receive the maximum schedular rating of 100 percent for her lupus from February 27, 2008.  As to the issue of an extraschedular rating prior to that date, the Board finds that the Veteran's lupus was specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.88b, 4.118.  As noted above, the criteria for staged ratings were met here.  The schedular rating criteria reasonably describe her disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Lastly, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  As indicated earlier, the Veteran was also service-connected prior to February 2008 for pes planus and a right ankle sprain.  The Veteran has at no point during the current appeal indicated that her service-connected lupus resulted in further disability when looked at in combination with the lower extremity problems prior to February 2008.  Rather, during this period, the Veteran's primary complaints regarding lupus focused on her skin and her sensitivity to sunlight.    

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's service-connected lupus.  38 C.F.R. §§ 4.88b, 4.118.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.


ORDER

From March 7, 2001 to March 7, 2002, entitlement to a 10 percent rating for service-connected lupus is granted, subject to regulations applicable to the payment of monetary benefits. 

Between March 7, 2002 and February 27, 2008, entitlement to a rating in excess of 60 percent for service-connected lupus is denied.  

From February 27, 2008, entitlement to an evaluation of 100 percent for service-connected lupus is granted, subject to regulations applicable to the payment of monetary benefits.

Prior to February 27, 2008, entitlement to a TDIU is denied.  

From February 27, 2008, entitlement to a TDIU is moot, and the appeal of that issue is dismissed.


REMAND

A remand is warranted with regard to the issue of whether SMC is warranted here.  See Buie, supra.
Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

In this case, a 100 percent rating is granted for the service-connected lupus effective February 27, 2008.  Moreover, since August 2005, the Veteran has been rated as 50 percent disabled for pes planus.  This does not meet the schedular requirement for the assignment of SMC under 38 U.S.C.A. § 1114.  Nevertheless, the question remains whether the Veteran's lupus, in combination with her pes planus, causes her to be permanently housebound.  The record does not contain recent VA medical evidence addressing this issue.  

As the SMC claim has been inferred, no notice with respect to SMC has been provided and no development of the issue has been conducted.  As such, while on remand, proper notice must be provided and any further development deemed necessary must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the SMC issue, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to SMC pursuant to 38 U.S.C.A. § 1114.  After such action, conduct any further development for the SMC issue that is deemed necessary. 
 
2.  After completing the requested actions, and any additional development deemed warranted, adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is denied, provide a SSOC to the Veteran and her representative and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


